Per Curiam.
This case is here for the second time. On the former trial plaintiff had a ver*529diet for $300, which this court .set aside as grossly excessive. Teryll v. St. Paul City Ry. Co. 121 Minn. 530, 141 N. W. 304. Subsequently the parties submitted the cause to the same trial court for determination upon the evidence introduced at the other trial. The court made findings and awarded plaintiff damages in the sum of $150. Defendant appealed from an order denying its motion for a new trial. The facts sufficiently appear in the reported case.
Defendant’s assignments of error challenge the sufficiency of the evidence to sustain the findings in several regards, and also the amount awarded. The findings are as favorable to plaintiff, it would seem, as it is possible to make them, and in some respects on evidentiary matters go beyond the proofs, but not sufficiently to warrant a reversal. The damages are also to the utmost limit. However, in line with the determination in Glewwe against this defendant, 117 Minn. 471, 136 N. W. 2, and under the familiar rules on appeal that the action of the trial court will not be reversed except for clear abuse of discretion and it is insufficient to justify a reversal that this court would have been better satisfied with a smaller recovery (Dunnell, Minn. Prac. § 1024), we reluctantly affirm the order.